UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1426


MOHAMED FARSAN PAKEER MOHAMED,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2010               Decided:   February 16, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Elizaveta Krukova, Falls Church, Virginia, for Petitioner. Tony
West, Assistant Attorney General, Lyle D. Jentzer, Senior
Litigation Counsel, Zoe J. Heller, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohamed Farsan Pakeer Mohamed, a native and citizen of

Sri Lanka, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s denial of his applications for relief from removal.

              Mohamed first asserts that he qualified for asylum.

The Board found the asylum application to be untimely, and we do

not    have   jurisdiction     to    review        this     determination.         See   8

U.S.C.    § 1158(a)(3)     (2006);        Gomis      v.    Holder,   571    F.3d     353,

358-59    (4th    Cir.    2009).          Because         the   Board’s    finding       of

untimeliness is dispositive of Mohamed’s asylum claim, we may

not review Mohamed’s contention that he established eligibility

for relief.

              Next, Mohamed challenges the Board’s finding that he

failed to qualify for withholding of removal.                        “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,      membership        in    a       particular     social    group,        or

political opinion.”        Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                             We

have reviewed the record and Mohamed’s contentions and conclude

that     substantial     evidence        supports         the   finding    below     that

Mohamed did not meet his burden to qualify for this relief.



                                              2
              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       3